                                                      WHITEFORD, TAYLOR & PRESTON L.L.P.
                                                                                                                                                                              DELAWARE*
                                                                                                                                                                         DISTRICT OF COLUMBIA
                                                                                                                                                                              KENTUCKY
                                                                            220 WHITE PLAINS ROAD                                                                              MARYLAND
                                                                         TARRYTOWN, NEW YORK 10591                                                                             MICHIGAN
                                                                                                                                                                               NEW YORK
    KENNETH M. LEWIS                                                   MAIN TELEPHONE (914) 761-8400                                                                         PENNSYLVANIA
        PARTNER                                                          FACSIMILE (914) 580-9177                                                                               VIRGINIA

DIRECT LINE (914) 761-8400
                                                                                                                                                                           WWW.WTPLAW.COM
DIRECT FAX (914) 580-9177                                                                                                                                                    (800) 987-8705
   KLewis@wtplaw.com


                                                                                      July 23, 2020


    Hon. Andrew L. Carter, Jr.
    United States District Judge
    Southern District of New York
    40 Foley Square, Courtroom 1306
    New York, NY 10007

                                 Re:            Rady v. Boston Consulting Group, LLC et al.,
                                                Case No.: 1:20-cv-02285-ALC

    Dear Judge Carter:

            We represent plaintiff Max Rady. Pursuant to Rule 2.A of Your Honor’s Individual Rules
    of Practice, we set forth herein Mr. Rady’s position with respect to Defendant BCG’s and
    Defendant De Beers’s letters requesting a pre-motion conference regarding their proposed
    motions to dismiss Counts I-III of Mr. Rady’s First Amended Complaint [Doc. No. 12]. As an
    initial note, Plaintiff respectfully directs the attention of this Court to the allegations of the
    Complaint, specifically at paragraphs 10-57. Mr. Rady shared with his employer BCG, on a
    confidential basis, the invention he developed during his graduate studies in order to assist it with
    the development of the TRACR product, which De Beers commissioned it to develop. At the
    time BCG sought the information, it was struggling to design the application. Shortly after
    receiving this information from Mr. Rady, BCG announced it completed development of
    TRACR, and provided it to De Beers, which promptly released it worldwide. When Mr. Rady
    approached BCG to negotiate a license for the technology, he was summarily fired,
    notwithstanding exemplary reviews. Mr. Rady’s patent was granted shortly thereafter, the subject
    matter of which is nearly identical to all of the information publically disclosed about TRACR.
    Defendants have never denied that they stole Mr. Rady’s invention and confidential information,
    and instead are attempting to avoid having to face the merits of this case by the proposed motion.

                  I.             The Patent is Not Directed to Ineligible Subject Matter.

            The Supreme Court’s two-step framework for analyzing patent eligibility under Alice
    Corp. v. CLS Bank Int’l, 573 U.S. 208 (2014), requires first a determination of whether the claim
    at issue is “directed to ... [a] patent-ineligible concept,” such as an abstract idea. If so, a court
    then proceeds to step two, which the Supreme Court has held includes “a search for an ‘inventive
    concept’ - i.e., an element or combination of elements that is ‘sufficient to ensure that the patent,



    Whiteford, Taylor & Preston L.L.P. is a limited liability partnership. Our Delaware offices are operated under a separate Delaware limited liability company, Whiteford, Taylor & Preston L.L.C.
Hon. Andrew L. Carter, Jr.
United States District Judge
July 23, 2020
Page 2


in practice, amounts to significantly more than a patent upon the [ineligible concept] itself.” Put
another way, something more than “well-understood, routine, conventional activities previously
known to the industry” must be disclosed and claimed.

       The claims of Mr. Rady’s patent define far more than a mere abstract idea. Claim 1, for
example, recites specific and specialized hardware including “item analysis components”
including “at least one imaging device configured to determine spectral analysis data and 3D
scan data from measurements generated by the item analysis components,” with such data
generated by this specialized hardware being used to determine a “unique signature” or
“fingerprint” for a physical item. Claim 1, in short, is specifically directed to a novel
“fingerprinting” machine for physical items.

       Notwithstanding the foregoing, even if the analysis were to proceed to the second step,
the subject matter defined by the claims is highly inventive. While it is true that certain elements
of the claim are known, it is also true that no invention arises out of thin air. Rather, every
invention is a combination of old elements and ideas, but combined in new and non-obvious
ways. Reiner v. I. Leon Co., 285 F.2d 501, 503 (2d Cir. 1960), cert. denied 366 U.S. 929, 81 S.
Ct. 1649 (1961) (“substantially every invention” is a “combination of old elements.”).

         The invention of the present claims solved the very difficult, and previously unsolved,
problem of how to establish and track the provenance of diamonds, precious gems, and other
physical articles. No other technology had solved the problem of establishing a unique
“fingerprint” for physical items. Cellspin Soft, Inc. v. Fitbit, Inc., 927 F. 3d 1306 (Fed. Cir. 2019)
(plausible and specific factual allegations that aspects of the claims are inventive can be
sufficient to defeat a motion to dismiss when not wholly divorced from the claims or the
specification). In Cellspin, where the plaintiff made specific, plausible factual allegations about
why aspects of its claimed inventions were not conventional, the Federal Circuit overturned the
district court’s dismissal holding that it had no basis, at the pleadings stage, to say that these
claimed techniques, among others, were well-known or conventional as a matter of law.

       II.     Dismissal of Count 1 is Inappropriate Because It is A Question of Fact and
               Requires Claim Construction

        In any event, the determination of whether the claims define eligible subject matter is
premature at this stage, as the determination of whether the claims define an inventive concept is
a factual determination. Cellspin Soft, Inc., supra. (reasoning that factual disputes about whether
the claims are inventive may preclude dismissal at the pleadings stage under §101).

        Moreover, claim construction is a prerequisite of determining whether the claims define
an inventive concept. Baxter Healthcare Corp. v. Becton, Dickinson and Co., 2018 WL 6220132,
No. 3-17-cv-02186 (S.D. Cal. Sept. 5, 2018) (denying motion to dismiss on the basis that the
asserted patent claims were ineligible, holding that at least claim construction was necessary to
determine whether the claims contained an inventive concept); Magnacross LLC v. ABP Int’l,
Hon. Andrew L. Carter, Jr.
United States District Judge
July 23, 2020
Page 3


Inc., No. 3:18-cv-02368 (N.D. Tex. Feb. 25, 2019) (denying motion to dismiss on the basis that
the patent claims were ineligible, as claim construction had not yet occurred). As such, dismissal
of Claim 1 is inappropriate.

        II.     Plaintiff Will Amend the Complaint to Assert Additional Facts in Support of his
                Claims for Patent Infringement.

        The Complaint pleads sufficient facts to state a claim for patent infringement. See, e.g.,
Par. 12-14 (BCG, having difficulty with a gemstone provenance project for DeBeers, contacted
Mr. Rady for assistance in view of his research and expertise in the field, received a copy of his
unpublished patent application, and shortly thereafter was able to complete the project for
DeBeers which became known as TRACR; TRACR infringes Mr. Rady’s patent); Par. 31 (the
filing of Mr. Rady’s patent application); Par. 34-41 (BCG’s requests to Mr. Rady for more
details of his invention, assurances of confidentiality, and suggestions that it was interested in
licensing Mr. Rady’s invention); Par. 51-54 (description of TRACR and overlap with the subject
matter of Mr. Rady’s patent application); and Par. 63-65 (assertion that BCG and De Beers
knowingly took Mr. Rady’s patented invention). Assuming that the allegations of the Complaint
are true, and drawing all reasonable inferences in Mr. Rady’s favor, the Complaint sets forth
sufficient facts to state a claim for patent infringement. Nevertheless, Plaintiff intends on
amending his Complaint to assert additional facts to support his claims for patent infringement.1

        IV.     Plaintiff Will Amend the Complaint to Assert Additional Facts in Support of its
                Claims for Trade Secret Misappropriation.

        Mr. Rady’s disclosures to BCG extended beyond the subject matter of his patent
application, which additional information he was repeatedly assured would be kept confidential
by BCG and would not be used absent his authorization. See, Par. 32-41. BCG misappropriated
this information for its own use and for the use of De Beers. Notwithstanding the foregoing, Mr.
Rady intends on amending his Complaint to assert additional facts in support of his claim for
trade secret misappropriation.
                                                 Respectfully yours,

                                                     /s/ Kenneth M. Lewis

                                                     Kenneth M. Lewis

1
  Mr. Rady was already preparing an amended complaint to address, among other things, the proper BCG
defendant. In this regard, on July 13, BCG’s counsel contacted Mr. Rady’s counsel to explain that,
notwithstanding certain public statements to the contrary, different BCG entities were responsible for the
development of Tracr, including BCG entities in France and the United Kingdom. After further
investigation, Mr. Rady’s counsel contacted BCG’s counsel on July 17 with additional information that
called into question the accuracy of the earlier statements about the French and British BCG entities.
BCG’s counsel contacted Mr. Rady’s counsel on July 20 confirming that Mr. Rady’s understanding of
BCG’s corporate structure discussed on July 17 was indeed accurate.
